       Case 2:21-cv-00156-BWA-KWR Document 19 Filed 06/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 VOLKERT, INC.                               §
                                             §   CASE NO: 2:21-cv-00156
               Plaintiff,                    §
                                             §   SECTION M (4)
 VERSUS                                      §
                                             §   DISTRICT JUDGE ASHE
                                             §
 NATIONWIDE MUTUAL
 INSURANCE COMPANY AND FG                    §   MAGISTRATE JUDGE ROBY
 LA LLC.                                     §
                                             §
        Defendants.                          §

       FG LA LLC’S MOTION TO QUASH OR MODIFY SUBPOENA, OR IN THE
               ALTERNATIVE, MOTION FOR PROTECTIVE ORDER

        NOW INTO COURT, through undersigned counsel, comes FG LA LLC (“FG”), a non-

party to this litigation, who respectfully moves this Court for an order quashing a subpoena issued

to FG by Plaintiff Volkert, Inc. in the above-captioned proceeding for the reasons explained in the

attached memorandum.

        WHEREFORE, FG prays for the entry of an order quashing the subpoena issued to FG in

the above-captioned proceeding.


                                             Respectfully submitted,

                                             /s/ Christopher D. Cazenave
                                             Christopher D. Cazenave (La. Bar. 32795)
                                             Jones Walker LLP
                                             201 St. Charles Avenue, Suite 5100
                                             New Orleans, Louisiana 70170-5100
                                             Telephone: (504) 582-8408
                                             Facsimile: (504) 589-8408
                                             ccazenave@joneswalker.com
                                             Counsel for FG LA LLC

Dated: June 30, 2021.




{AT033454.6}                                     1
       Case 2:21-cv-00156-BWA-KWR Document 19 Filed 06/30/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that, on this 30th day of June 2021, the foregoing document was filed

electronically with the Clerk of Court using the CM/ECF system, which provides notice of

filing to all counsel of record by electronic means.


                                                /s/ Christopher D. Cazenave
                                                Christopher D. Cazenave




{AT033454.6}                                   2
